DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-8, 10, 11, 15, 17-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 4, line 3 and claim 15, line 2, there is no antecedent basis for “the main directions of extent”.
	In claims 6 and 17, line 3, there is no antecedent basis for “the vicinity”.  Also, in line 3, setting forth the language “which in a mounted state…” appears somewhat confusing.  While such a mounted state does not appear positively claimed, there is some confusion as to what applicant intends by this language.  If the further wiper arm element is not in a mounted state, which it doesn’t appear that it is, what exactly is this language defining?

	Claims 8 and 19 contains like deficiencies as claim 7 since the mounted state of the wiper arm element with the fastening part is not positively claimed.
	In claims 10 and 21, use of the language “which in a mounted state is configured…” appears somewhat confusing since the wiper arm element is not in a mounted state.  Absent the mounted state, must the slot be so configured?  Structure of the wiper arm device should not be predicated on an intended mounted state.
	In claims 11 and 22, setting forth the cover unit as “which in a mounted state at least partially covers the wiper arm element” appears somewhat confusing since the mounted state is not positively claimed.  If the cover unit is not in a mounted state, what structure is such language defining?
 

	




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bock et al (US patent 3,339,222).
	The publication to Bock discloses the invention as is claimed.  Bock discloses a wiper arm (figs. 1, 2) with a wiper arm device including an integrally formed wiper arm element (3) which is at least configured for the articulated connection to a fastening part (1).  The wiper arm element has a wiper arm element portion along the length thereof.  Such portion can be selected as desired to include a longitudinal extent of at least 10% or at least 60% of the total wiper arm element extent.  The defining of such portion does not appear to define any particular structure not shown by Bock since a 10% or 60% portion of the entire extent of the wiper arm element can be selected as claimed.  Nothing would prohibit such.  The cross section of the wiper arm element portion appears as I-shaped given what is illustrated in figures 1 and 2 showing perpendicular views of the wiper arm element.  Such an I-shaped cross section differs from an at least substantially U-shaped cross section.
	With respect to claims 2 and 13, the cross-sectional surface of the wiper arm element portion appears at least substantially constant as can clearly be seen from figures 1 and 2.



	With respect to claims 6 and 17, a further wiper arm element portion of the wiper arm element can be selected as desired.  Nothing would prohibit such.  For example, the area at (3a, fig. 1) could be such a further wiper arm element portion that would/could be arranged in the vicinity of a wiper arm adapter in a mounted state.
	With respect to claims 7, 8, 18 and 19, since the fastening part does not appear as a positive part of the claimed wiper arm device, an intended relationship of such with the wiper arm element does not appear to distinguish from Bock.  In other words, since the claim only appears directed to the wiper arm element Bock discloses such element.
	With respect to claims 10 and 21, note spring receiver recess (7, fig. 1) formed as a slot in the wiper arm element at end (3b).  Such slot receives spring (6) in a mounted state.
	With respect to claims 11 and 22, note cover unit (2) which at least partially covers the wiper arm element (3, figs. 1, 2).







s 1-9, 11-20 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiguchi et al (US patent 5,621,944).
	The publication to Sekiguchi discloses the invention as is claimed.  Sekiguchi discloses a wiper arm (fig. 1) with a wiper arm device including an integrally formed wiper arm element (13) which is at least configured for the articulated connection to a fastening part (11 or 12).  The wiper arm element has a wiper arm element portion along the length thereof.  Such portion can be selected as desired to include a longitudinal extent of at least 10% or at least 60% of the total wiper arm element extent.  The defining of such portion does not appear to define any particular structure not shown by Sekiguchi since a 10% or 60% portion of the entire extent of the wiper arm element can be selected as claimed.  Nothing would prohibit such.  The cross section of the wiper arm element portion appears as I-shaped.  Note figs. 2 and 9 which shows the wiper arm element as I-shaped on both sides of a 90 degree twist (col. 4, lines 52-54).  Such an I-shaped cross section differs from an at least substantially U-shaped cross section.
	With respect to claims 2 and 13, the cross-sectional surface of the wiper arm element portion appears at least substantially constant as can clearly be seen from figures 1-4.
	With respect to claims 4 and 15, note cross-sections can be taken through the wiper arm element portion of Sekiguchi on both sides of the 90 degree twist.  Such sections are perpendicular to one another in their extent.
	With respect to claims 6 and 17, a further wiper arm element portion of the wiper arm element can be selected as desired.  Nothing would prohibit such.  For example, the area at the far right in figure 1 close to a supported wiper blade (14) could be such a further wiper arm element portion that would/could be arranged in the vicinity of a wiper arm adapter to such blade in a mounted state.

	With respect to claims 9 and 20, the wiper arm element has a joint recess (13a, fig. 3) which is provided for receiving at least one joint coupling element (17a, fig. 3). 
	With respect to claims 11 and 22, note cover unit (12), when component (11) is the fastening part, which at least partially covers the wiper arm element (figs. 1, 2).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the twisted I-shaped cross section of wiper arm element (1) of O’shei that will provide cross sections 90 degrees to one another.  Note the wiper arm adapter (2) supported by such wiper arm element.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
08 March 2021